


110 HR 2650 IH: Restore the Apalachicola River

U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2650
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2007
			Mr. Boyd of Florida
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To modify certain water resources projects for the
		  Apalachicola, Chattahoochee, and Flint Rivers, Georgia, Florida, and
		  Alabama.
	
	
		1.Short titleThis Act may be cited as the
			 Restore the Apalachicola River
			 Ecosystem Act.
		2.Apalachicola,
			 Chattahoochee, and Flint Rivers, Georgia, Florida, and Alabama
			(a)In
			 generalThe project for navigation, Apalachicola, Chattahoochee,
			 and Flint Rivers, Georgia, Florida, and Alabama, authorized by section 2 of the
			 Act of March 2, 1945 (59 Stat. 17), and modified by the first section of the
			 Act of July 24, 1946 (60 Stat. 635), and the project for the West Point
			 Reservoir, Chattahoochee River, Georgia, authorized by section 203 of the Flood
			 Control Act of 1962 (76 Stat. 1182), are modified—
				(1)to deauthorize the
			 9-foot by 100-foot channel between the Gulf Intracoastal Waterway near
			 Apalachicola, Florida, to Jim Woodruff Dam near Chattahoochee, Florida;
			 and
				(2)to authorize the
			 Secretary of the Army, in consultation with the State of Florida, to develop
			 the plan described in subsection (b).
				(b)Plan for
			 restoration of apalachicola river
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act and before commencement of any restoration activity under subsection
			 (a), the Secretary, in coordination with the State of Florida, the United
			 States Fish and Wildlife Service, and the United States Geological Survey,
			 shall—
					(A)develop a
			 comprehensive plan to restore the Apalachicola River basin; and
					(B)submit to the
			 Committee on Environment and Public Works of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives the plan
			 developed under subparagraph (A).
					(2)Required
			 elementsThe plan under paragraph (1) shall—
					(A)have as its sole
			 goal the reestablishment of the ecological integrity of the Apalachicola River
			 basin ecosystem (including restoration of bendways, interconnecting waterways,
			 sloughs, watersheds, associated land areas, and fish and wildlife
			 habitat);
					(B)reestablish an
			 ecosystem that supports and sustains a balanced, integrated, adaptive community
			 of organisms having species composition, diversity, and functional organization
			 comparable to those of the natural habitat of the Apalachicola River;
			 and
					(C)include a method
			 of monitoring and assessing the biota, habitats, and water quality of the
			 Apalachicola River basin for use in assessing restoration activities and
			 impacts of restoration activities.
					(3)FundingThe
			 plan under paragraph (1) shall be developed at a total cost of
			 $4,000,000.
				(c)Public
			 outreachIn carrying out this section, the Secretary shall engage
			 in significant public outreach.
			(d)Relationship to
			 other activitiesThe Secretary shall ensure that activities
			 conducted under this section do not interfere with water compact activities and
			 negotiations being carried out as of the date of enactment of this Act with
			 respect to the Apalachicola, Chattahoochee, and Flint Rivers, Georgia, Florida,
			 and Alabama.
			(e)Effect on other
			 lawNothing in this section limits the authority of any agency
			 under any other provision of law to require compliance with any applicable
			 statutory or regulatory requirement.
			
